Citation Nr: 1805985	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  15-28 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1955 to August 1957.  

The Veteran died in January 1994, and the appellant is the Veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The appellant testified at a personal hearing before a Decision Review Officer (DRO) at the Columbia, South Carolina RO in April 2015.  A transcript of her testimony is associated with the claims file.

The Board remanded this matter in February 2017 for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

After reviewing the evidence of record, the Board finds that the further development is needed to assist the Board in determining whether the Veteran's death was causally related to his service.  The appellant identified several possible bases for service-connection for the death of the Veteran, which must be adequately addressed.  

The appellant contends that the Veteran's service-connected postphlebitic syndrome directly caused or substantially or materially contributed to the Veteran's death.  In particular, the appellant asserted that the service-connected disability caused or aggravated the Veteran's hypertension, which contributed to the Veteran's death by cardio-pulmonary failure.  See appellant's February 1994 letter.  The appellant has also argued on appeal that the Veteran's death was at least partially due to a pulmonary embolism caused by the service-connected disability, and the appellant submitted a positive nexus opinion from a private doctor in support of the argument.  See August 2015 letter from the appellant; May 2014 letter from the appellant; April 2014 opinion from M.L..

While the AOJ complied with the Board's February 2017 remand directive to obtain a new VA opinion addressing the cause of the Veteran's death, the Board finds that an addendum opinion is need to fully address the appellant's arguments and theories of the case.  In a January 2018 informal hearing presentation, the appellant's representative noted that the October 2017 VA examiner did not explicitly address all of the appellant's contentions in her letters as directed by the Board.  On remand, the AOJ should ensure that the VA examiner reviews the relevant statements and addresses the arguments raised therein. 

In particular, the Board notes that while the October 2017 VA examiner discounted the possibility that a pulmonary embolism contributed to the Veteran's death, the VA examiner did not discuss what role if any pulmonary hypertension played in the Veteran's death.  This is significant as the Veteran was service-connected for a disease of the circulatory system (postphlebitic syndrome) and treatment records show he had severe pulmonary hypertension.  See, e.g., August 1993 Confidential Echo Report from Dorn Veterans Hospital.  On remand, the AOJ should obtain an addendum opinion addressing the extent to which pulmonary hypertension materially contributed to the Veteran's death and whether such hypertension was caused or aggravated by the Veteran's postphlebitic syndrome.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should contact the appellant and her representative and request their assistance in identifying any outstanding, relevant records from private or VA sources.  In particular, the AOJ should ask the appellant and her representative to identify any relevant treatment for a pulmonary embolism or other emboli.  The AOJ should make reasonable attempts to obtain and associate all outstanding, relevant records with the Veteran's claims file.

2. After associating all identified relevant, outstanding records with the Veteran's claims file, the AOJ should obtain an addendum opinion further addressing the cause of the Veteran's death from a competent medical examiner.  The examiner should review the entire claims file including a copy of this remand order.  The examiner should specifically consider and note the appellant's February 1994, May 2014, and August 2015 statements including contentions regarding possible contributory causes of the Veteran's death (to include possible emboli and hypertension associated with the Veteran's postphlebitic syndrome).  The examiner is asked to answer the following questions:

a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's pulmonary hypertension was caused or aggravated by his service-connected postphlebitic syndrome?

b) Is it as least as like as not that the Veteran's pulmonary hypertension caused or materially contributed to the cause of the Veteran's death?

c) Is there any evidence in the Veteran's treatment history that the Veteran ever suffered a pulmonary embolism associated with his service-connected postphlebitic syndrome?  If so, is it a least as likely as not that the embolism caused or materially contributed to the cause of the Veteran's death?

3. After completing the above actions and any other necessary development, the claim must be readjudicated.  If the claim remains denied, a Supplemental Statement of the Case must be provided to the appellant and her representative.  After the Appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




